Supreme Court of Florida
                    THURSDAY, JUNE 2, 2022

                                             CASE NO.: SC20-1693
                                              Lower Tribunal No(s).:
                                                  2021-00,002(4B)

THE FLORIDA BAR                  vs.   JEFFREY CHARLES REGAN

Complainant(s)                         Respondent(s)

     Upon consideration of the Amended Report of Referee, the

Amended Motion to Assess Costs, and the briefs filed in this case,

the Court hereby approves the referee’s findings of fact and

recommended finding of not guilty as to all violations charged. The

referee’s recommendation of diversion is disapproved.

     Respondent is hereby found not guilty of the alleged

misconduct. Accordingly, this case is dismissed.

     Each party shall bear its own costs.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.

CANADY, C.J., and POLSTON, LAWSON, MUÑIZ, and
GROSSHANS, JJ., concur.
COURIEL, J., dissents with an opinion, in which LABARGA, J.,
concurs.
CASE NO.: SC20-1693
Page Two



COURIEL, J., dissenting.

     I would have approved the referee’s findings of fact, rejected

his finding as to guilt, and ordered a public reprimand in this case.

     Our Rules of Professional Conduct state that “[a] lawyer shall

not engage in conduct in connection with the practice of law that is

prejudicial to the administration of justice, including to knowingly,

or through callous indifference, disparage [or] humiliate . . . other

lawyers on any basis.” R. Regulating Fla. Bar 4-8.4(d).

     Respondent, a member of the bar for almost four decades, was

lead counsel to the plaintiff in a significant case that had been

pending for a long time. Confronted with what he thought were

meritless pleadings from a newcomer to the litigation, he sent two

emails on June 20, 2020, that, on their face, are clear and

convincing evidence of disparagement and humiliation of opposing

counsel in violation of the rule. Nobody disputes that the messages

were sent. Respondent remembers writing, but not sending, one of

them—but off it indisputably went.

     To Respondent’s credit, he acknowledges that his

“correspondence was unprofessional, undignified, rude, and
CASE NO.: SC20-1693
Page Three



outlandish” and that there is “no place in the practice of law for

such correspondence.” Amended Report of Referee at 12-13. Yet it

is incumbent upon us to say so, and to say so with force and clarity

when such words come from the most senior and trusted members

of our profession.

LABARGA, J., concurs.

A True Copy
Test:




so
Served:
ELEANOR HADDEN SILLS
CHRIS W. ALTENBERND
JOSEPH ARNOLD CORSMEIER
HON. CHRISTOPHER ANTHONY FRANCE, JUDGE
PATRICIA ANN TORO SAVITZ